lN THE UN|TED STATES DlSTR|CT COURT
FOR THE SOUTHERN D|STR|CT OF OH|O
WESTERN D|VlSlON

UN|TED STATES OF Al\/|ER|CA,

Plaintiff,
Case No. 3:18-cr-76
v.
JUDGE WALTER H. RlCE
JASON lVlARSHALL,
Detendant.

 

DEC|S|ON AND ENTRY OVERRUL|NG DEFENDANT'S IVIOTlON TO
SUPPRESS (DOC. #26)

 

Defendant Jason l\/larshall was indicted on three counts: (1) felon in
possession of a firearm; (2) possession With intent to distribute heroin; and (3)
possession With intent to distribute cocaine. Doc. #23. This matter is currently
before the Court on Defendant's l\/lotion to Suppress all tangible evidence seized by
the Government on April 2, 2018, and any statements made by Defendant. Doc.
#26. The Court held hearings on the lVlotion to Suppress on September 12, 2018,

October 2, 2018, and October 24, 2018.

|. Background and Procedural History
The Southern Ohio Fugitive Apprehension Strike Team (”SOFAST”), a task
force comprised of federal and state law enforcement officers, had an arrest

Warrant for O||ie Arnold, lll, a.k.a. “OJ." O.J, a convicted felon, presumed to be

dangerous, Was Wanted on drug trafficking charges. On April 2, 2018, acting on a
tip from a confidential sourcer approximately six SOFAST officers Went to look for
OJ at the home of Tiffany Rodgers, located at 4612 Prescott Avenue in Dayton.
Rodgers Was the girlfriend of OJ's brother, Defendant Jason lVlarsha||, who is also
a convicted felon. The confidential source allegedly told an FB| agent that OJ
recently had been observed at Rodgers' house. The agent passed this information
on to SOFAST Detective Joey leers.

When the task force officers arrived at Rodgers' home between 6:00 and
7:00 in the morning, lVlarsha|l and Rodgers Were asleep in the upstairs bedroom.
Detective lVlyers, along With Detective Thomas Oney, approached the front door of
the residence. The other task force officers, including United States Deputy
l\/larsha| lvan Garcia, Were stationed around the outside of the house. All Were
dressed in tactical gear and body armor. All Were armed, and at least one officer
had an assault rifle.

l'\/lyers testified that, When he and Oney approached the front porch, they
did not have their guns drawn. Doc. #32, Page|D#73. lVlyers knocked loudly on
the front door and identified himself as a police officer. Within seconds, Jason
lVlarshall opened the front door. |Vlyers Was familiar With l\/larshall from an earlier
attempt to locate OJ at a different residence. Oney testified that lVlyers told
|Vlarshall that they had an arrest Warrant for OJ. ld. at Page|D#157. l\/lyers,
however, denies mentioning anything about an arrest Warrant. /d. at PagelD#lOO.

l\/lyers told lVlarshall that he Was acting on a tip, and asked if OJ Was there.

l\/larshall allegedly responded, “No, come on in and check.” ld. at PagelD#?S.
Oney likewise testified that IVlarshall said that the officers could come in and look
for OJ. ld. at Page|D#l45.

At l\/larshall‘s invitation, l\/lyers, Oney, Garcia and a couple of the other
SOFAST officers entered the house. leers stayed downstairs with l\/|arshall while
the other officers began searching downstairs for OJ. Rodgers came downstairs
and joined l\/larshall, sitting next to him on the couch in the living room. l\/lyers
explained that they Were only there looking for OJ. The officers all testified that
neither l\/larshall nor Rodgers objected to the search. /d. at PagelD##?B, 108,
134, 146.

Within minutes, Deputy Garcia and Detective Oney spotted two firearms in
plain view in one of the upstairs bedrooms. When Garcia looked through a large
hole in the wall leading from the closet into the attic craw|space, he saw the silver
barrel of another rif|e. Govt. Ex. 1. They called for lVlyers, who went upstairs to
see what they had found. lVlyers viewed the weapons and also saw a small, clear
baggie suspected to contain powdered cocaine. Govt. Exs. 2 and 3.

When leers came back downstairs, lVlarshall asked what was going on.
|Vlyers said, ”We found some stuff l just can’t walk away from.” lVlarshall
responded, ”l did hide some guns." Doc. #32, PagelD#SO. At that point, l\/lyers
asked |Vlarshall and Rodgers for consent to search the house for other contraband.

Both refused to consent. /d. at Page|D##BO-Bl.

lVlyers then called Detective Jason Barnes, who swore out a search warrant
for the house. Barnes' affidavit stated that, while searching for OJ, the officers
had discovered weapons and a baggie containing a white substance in plain view.
That substance tested positive for cocaine. Govt. Exs. 4 and 5. l\/larshall and
Rodgers were detained and eventually placed in police cruisers and taken to be
questioned. lVlarsha|l confessed to Detective Barnes that the guns and drugs
belonged to him. After the search warrant was signed by a judge, officers
continued to search the house and discovered several other weapons, more
cocaine, heroin and a large amount of cash.

l\/larshall's version of what happened on the morning of April 2, 2018, is
somewhat different. Rodgers had surveillance cameras at her front and back
doors, with a monitor in the bedroom. When lVlarshal| heard the officers hanging
on the front door, screaming that they had an arrest warrant, he looked on the
monitor and saw the SOFAST officers, armed with assault rifles and handguns. He
recognized Detective lVlyers from the previous encounter and knew that they were
there looking for his brother. Doc. #33, PagelD##195-98.

lVlarshall testified that he ran downstairs because he did not want the
officers to disturb Flodgers' neighbors. ln addition, he knew from past experience
that if he did not respond quickly, the officers might kick the door down. lVlarshall
testified that he opened the front door, but not the screen door. According to
l\/larshal|, lVlyers had his handgun drawn, but it was not pointed at him. Doc. #33,

PagelD##l 95, 198-99, 203. lVlarsha|| immediately put his hands up to show the

officers that he was willing to cooperate. lVlarshall testified that lVlyers asked him
if OJ was there. When l\/larshall responded, ”¥ou know he’s not here,” lVlyers told
him to open the screen door. ld. at Page|D#205.

lVlarshall denies that he invited the officers in. He explained that he would
not have done that because he knew that there were guns in plain view upstairs
and he had not had time to hide them. lV|arshall testified ”l was trying to stop
them from kicking in the door because at that point l knew they were going to
search and l was going to jail anyway.” Id. at PagelD#221. ln his view,
regardless of whether he gave consent, the officers were going to come in and
searoh. "You can either be in a standoff with the U.S. l\/larshals or you can let
them come in and do the[y] job. lVly thing was to show him that l'm not being
resistant. . . . l knew l can get shot. When he told me to open up the door, l
wasn't going to just tell him nah, get away from here, because that's going to be a
standoff situation.” /d. at PagelD#243. |Vlarshall testified thatr when lVlyers told
him to open the door, he unlocked the screen door, and pushed it open to let them
in. ld. at Page|D#205.

lVlarsha|l sat on the couch as he was instructed to do. He told lVlyers that
Tiffany Rodgers was upstairs. Marshall observed one of the officers with an
assault rifle open the door leading upstairs, point the rifle up the stairs and yell at
Tiffany to put some clothes on. She was screaming, ”What [is] you all doing in my
house? Why you let them in my house?” /d. at PagelD##207-08. She put a robe

on and came downstairs with her cell phone to sit on the couch next to |Vlarshall.

According to lVlarshal|, lVlyers asked him if they could search the house.
When l\/larshall told him that it was not his house so he could not give consent,
lVlyers asked Rodgers for consent. She asked him why the officers were there.
lVlyers explained that they were looking for OJ, and asked her if they could search
the house for him. She refused to consent. /d. at Page|D##ZlO-l 1.

|Vlarsha|l testified that, when Rodgers said that she was going to call her
lawyer, lVlyers took the cell phone from her and placed it on the table. lVlyers was
then summoned upstairs. When lVlyers returned, he said that they had found

ll

”something l can't walk away from. Marshall told Rodgers that they must have
gone into the c|oset, and asked her not to get mad. ld. at PagelD#214. According
to l\/larshall, lVlyers then asked her if they could search the rest of the house. She
refused. He said that he Would call and get a search warrant. /d. |Vlarshall and
Rodgers were then removed from the house and taken to police cruisers. l\/larsha||
was later taken downtown for questioning, and read his Miranda rights.

Tiffany Rodgers also testified at the hearing. She testified that, early in the
morning of April 2, 2018, while she was still in bed, she heard people kicking and
banging the front door, saying, ”Open up the fucking door. lt's the U.S.
l\/|arshals.” Doc. #34, PagelD#276. On the monitor, she observed several officers
with big guns. Jason lVlarsha|l went downstairs to answer the door. Rodgers did
not hear any of his conversation with the officers. /d. at PagelD#BO€).

Rodgers then got out of bed and walked to the top of the stairs. She saw

an officer downstairs with a big gun pointed up in the air. ld. at PagelD#ZSl. She

asked him why he was in her house, but he did not answer. /d. at PagelD#282.
She testified that she put on a robe, grabbed her cell phone and started recording
as she walked downstairs. She asked them if they had a search Warrant and told
them all to leave her house. ld. at PagelD##283-84. lVlyers allegedly told her that
she could not record on her phone. fd. She sat on the couch next to Jason and
asked him why he opened the door. He did not respond. fd. at PagelD#286.
Rodgers testified that she was upset at Jason for opening the door and letting the
officers in. ld. at PagelD#297.

When she started to call her attorney, lVlyers allegedly told her to put her
phone down. /d. at Page|D#288. She continued to ask why they were in her
house. They told her they were looking for somebody. ld. at PagelD#289. After
lVlyers went upstairs and came back down, he allegedly took her phone away and
put in on the table. Id. at Page|D##290-91. lVlyers denies this. Doc. #32,
Page|D#lOQ. lVlyers told them that they had found a gun and some drugs upstairs.
Doc. #34, PagelD##292-93. Contrary to l\/larshall's testimony, Flodgers denies
that lVlyers then asked for permission to search the whole house. /d. at
PagelD#292. She testified that, only after she and lViarshall were placed in police
cruisers, l\/lyers asked her for permission to search the house, but she refused. /d.
at PagelD#293. She was transported downtown, detained for a short period of
time and then released. No charges were filed against her.

Rodgers discovered that her cell phone had been seized during the execution

of the search Warrant. She was able to retrieve it from the police a couple of days

later. She alleges that she then discovered that the recordings that she had made
the morning of the search were no longer on her phone. She testified that she lost
that cell phone three or four weeks later and no longer has it. /d. at PagelD##295-

97, 309-10.

ll. Motion to Suppress (Doc. #26)

ln his l\/lotion to Suppress, Defendant lVlarshall argues that neither he nor
Rodgers gave consent for the SOFAST officers to search the house for OJ. ln the
alternative, Defendant argues that, given the very mission of the SOFAST team
and the manner in which they perform their duties, any request by SOFAST for
consent to search is inherently coercive. Defendant maintains that, because the
initial search was unlawfu|, all tangible evidence seized and all statements made

thereafter should be suppressed as fruit of the poisonous tree.1

 

1 At the hearing, lVlarsha|l appeared to mount a challenge to the scope of the
initial search, testifying that all of the money and drugs that were found in the attic
crawlspace had been stored in a bag hidden under insulation several feet from the
rifle that Deputy Garcia allegedly observed in plain view. Doc. #33, Page|D##Z‘l 8-
19. lVlarshall testified that he told lVlyers, ”You're going to have to explain to me
why you were looking for OJ in a bag." /d. at PagelD#23‘l. He also told him, ”l
got you all beat. You all searched the house illegally and you all looked in the bag
when all you had was an arrest warrant." /d. at PagelD#235. Nevertheless,
because the l\/lotion to Suppress is limited to the issue of consent, and does not
challenge the scope of the initial search, the Court does not address this issue.
The Court notes that lVlyers testified that, when he went upstairs, the small baggie
of cocaine was lying next to the rifle, as depicted in Government Exhibits 2 and 3,
and that, to the best of his knowledge, no one had moved the cocaine from where
it was initially discovered. Doc. #32, PagelD##l 10-1 ‘|.

8

The Fourth Amendment protects against unreasonable searches and
seizures. With certain exceptions, a warrantless search is considered to be per se
unreasonab|e. Schneck/oth v. Busramonre, 412 U.S. 218, 219 (1973). One of
those exceptions is voluntary consent. lf the officers obtain a valid consent to
search, no warrant is required. ld.

The SOFAST officers had an arrest warrant for OJ, but did not have a
warrant to search for him in Flodgers’ house. lt appears to be undisputed that,
because the SOFAST officers were acting on an uncorroborated tip and did not
have either a reasonable belief or probable cause to believe that OJ was present at
Rodgers’ house on the morning of April 2, 2018, they could not enter the house to
look for him unless they first obtained voluntary consent to do so. See United
States v. Hard/'n, 539 F.3d 404, 426 (6th Cir. 2008). Detective l\/lyers, in fact,
testified that if he had not obtained consent, the SOFAST team could not have
entered Rodgers' residence. Doc. #32, PagelD##104"05.

The government has the burden of proving, by a preponderance of the
evidence, that ”the consent was voluntary, unequivoca|, specific, intelligently
given, and uncontaminated by duress or coercion.” United Srates i/. Lucas, 640
F.3d 168, 174 (Bth Cir. 2011) (quotation omitted). |n determining whether
consent was validly given, the court must consider the ”totality of the
circumstances,” taking into account factors such as the defendant’s ”age,
intelligence, and education; whether he understood the right to refuse consent to

search; and whether he understood his constitutional rights.” Id. Other factors to

be considered include ”the length and nature of the detention, the use of coercive
or punishing conduct by the police, and indications of more subtle forms of
coercion that might have affected [the defendant's] judgment." ld.

ln this case, lVlyers and Oney each testified that, when they asked l\/|arshall
if OJ was there, he told them ”no,” and then invited them to come in and look for
themselves. l\/larshall argues that, it would have made no sense for him to do this
because, as a convicted felon, he was not allowed to possess firearms and he
knew that there were several firearms in plain view in the upstairs bedroom.
According to lVlarshall, when he told lVlyers that OJ was not there, lVlarshall told
him to open the door.

Regardless of who is deemed more credible, l\/larshall admits that, after he
told the officers that OJ was not there, he unlocked the screen door and pushed it
open to let the officers in. Based on this admission, the Court finds that lVlarsha|l
unequivocally and specifically consented to the search, if not expressly, then at
least implied|y. See United Sfates v. Gamez, 389 F. Supp. 2d 975, 979 (S.D. Ohio
2005) (noting that consent to search ”may be in the form of words, gesture or
conduct.”).

The only question is whether l\/larshall's consent was voluntarily given or
whether it was the product of coercion. The Sixth Circuit has held that ”mere
acquiescence does not suffice to establish free and voluntary consent.” United
Sz‘ates v. Moon, 513 F.3d 527, 538 (Bth Cir. 2008). lf someone consents to a

search only because he or she believes that any resistance to the officers’

10

authority would be futile, then the consent is not voluntarily given. United States
v. l/l/or/ey, 193 F.3d 380, 386 l6th Cir. 1999). Nevertheless, ”a defendant must
show more than a subjective belief of coercion, but also some objectively improper
action on the part of the police." United States v. Herrera, 733 F. App'x 821, 825
(6th Cir. 2018) (quoting United States v. Higgins, 127 F. App'x 201, 204 l6th Cir.
2005)).

|n this case, based on the totality of the circumstances, the Court finds that
the Governrnent has proven, by a preponderance of the evidence, that lVlarshall's
consent to search for OJ was not the product of coercion.

Jason l\/larshall is 46 years old, completed his GED and took some college
classes. As the Governrnent notes, he is no stranger to the criminal justice
system, having been arrested approximately thirteen times, interrogated and
advised of his Miranda rights approximately ten times, and convicted on multiple
occasions in federal and state court. He also testified that he has been present
during previous police raids. Doc. #33, Page|D##197, 199, 225, 234.

Based on his previous encounter with l\/lyers, l\/larshall knew that lVlyers'
only objective was to find OJ. lVlyers Was not targeting l\/larshall. l\/larshall was
aware that he had the constitutional right to refuse to give consent to search the
house for OJ. He was also fully aware that, if he gave consent, the officers’
search would be limited to those places where OJ might be found.

l\/larshall testified that, when he answered the door, his main concern was to

be as cooperative as possible so that the SOFAST officers would not shoot him.

11

Yes, he knew that, if he allowed the officers inside, they would discover the
firearms that were still in the upstairs bedroom in plain view. He nevertheless
determined that this outcome was preferable to the risk of being shot should he
not fully cooperate. He therefore made a calculated choice to let the officers in.
As the Government notes, during his 30-minute interview at the police station
during which he made his confession, l\/larshall never complained that the officers
had gained entry to the house without his consent.

lVlarshall asks the Court to find that, because SOFAST's mission is to
apprehend the most dangerous fugitives, and because they typically surround a
house with multiple heavily-armed officers wearing tactical gear and body armor,
any request by a SOFAST officer for consent to search a residence must be
deemed inherently coercive. l\/larshall maintains that, under the circumstances in
which he found himself, no reasonable person would feel free to refuse the request
to search. lVlarshal| argues that this is a very different situation from a typical
”knock and talk," where a police officer might knock on someone’s door, ask a
few questions and request consent to search the house.

The Court rejects lVlarshall's suggestion that the SOFAST officers’ very
presence is so inherently coercive that no consent could ever be deemed truly
voluntary. Admittedly, most people may be intimidated by seeing six heavily-
armed officers, dressed in tactical gear and body armor surrounding their house.
Nevertheless, as previously noted, l\/larshall's subjective belief that the officers’

conduct was coercive is not enough. There must also be "some objectively

12

improper action on the part of the police.” Herrera, 733 F. App'x at 825 lquoting
H/ggins, 127 F. App'x at 204).

Because the SOFAST officers’ mission is to apprehend dangerous fugitives,
they are heavily armedr wear protective clothing and often travel in large teams.
Standing alone, nothing about this is objectively improper. As a matter of public
policy, the SOFAST officers should not be deprived of tools available to all other
law enforcement officers_the "knock and talk,” and the request for consent to
search_simply because of the dangerous nature of their mission.

Certainly, the number of officers, the kind of weapons that they carry and
the manner in which they are dressed may be considered in determining whether,
under the totality of the circumstances, consent was voluntarily given. However,
consent is not coerced unless the officers took some action that was objectively
improper.

ln this case, the officers made no verbal threats to lVlarshall or to Rodgers.
lVlyers testified that, had lVlarshall refused consent, "l would have taken the team
and we would have left because we had no reason to go in there. So he could
have very easily said no and we Would have left. We have done it thousands of
times, you know.” Doc. #32, PagelD#104.

Nor did the officers make any physical threats to l\ilarshall or to Rodgers.
The mere fact that the officers were armed does not render consent involuntary.
United Staz`es v. Brad/ej/, 163 F. App'x 353, 357 l6th Cir. 2005). The officers

each testified that their weapons were not drawn when they approached the door

13

and asked lVlarshall for consent to search. lVlarshall testified that lVlyers had his
weapon drawn, but he admitted that he never pointed it at him. Doc. #33,
PagelD#ZOS. Detective Oney testified that, after he was inside the house, he
probably drew his weapon for protection before he started searching for OJ. Doc.
#32, PagelD#150. The Sixth Circuit has held, however, that such conduct
constitutes ”a reasonable precaution, not a coercive gesture.” United States v.
Scott, 578 F.2d 1186, 1189 (6th Cir.1978l).

lVlarshall also argues that l\ilyers' alleged statement that he had an arrest
warrant for OJ contributed to the coerciveness of the search request. The Court
disagrees. The Governrnent notes that lVlarshall already knew about the arrest
warrant based on his previous encounter with Myers, and lVlarshall testified that he
knew that is why the officers were there. Moreover, lVlarshall was fully aware that
he had a constitutional right to refuse to let them in to search for OJ.2 He opened
the door and let them in anyway, voicing no objection.

Based on the totality of the circumstances, the Court finds that l\/larshall's
consent to the search was ”voluntary, unequivocal, specific, intelligently given,

and uncontaminated by duress or coercion.” Lucas', 640 F.3d at 174.

 

2 Had the officers told lVlarshall that they had a warrant to search Rodgers' house
for OJ, the situation may be different. See Bumper v. North Carolina, 391 U.S.
543, 549 (1968) (”When a law enforcement officer claims authority to search a
horne under a warrant, he announces in effect that the occupant has no right to
resist the search. The situation is instinct [sic] with coercion_albeit colorably
lawful coercion. Where there is coercion there cannot be consent.").

14

The only remaining question is whether Tiffany Rodgers’ alleged refusal to
consent to the search of her house changes the outcome. lVlarshall argues that,
even if the Court finds that he consented to the search, it should find that Rodgers
clearly revoked that consent When she demanded that the officers leave her house.

There was conflicting testimony on this topic. The officers each testified
that neither lVlarshall nor Rodgers voiced any objection to the search for OJ.
lVlarshall testified, however, that when Rodgers came downstairs, lVlyers
specifically asked her if they could search the house for OJ and she refused.
Flodgers testified that she told all of the officers that they had to leave. She claims
that they ignored her and started searching the house.

The Court finds the testimony of lVlarshall and Rodgers on this point to be
not credible. Flodgers insists that she recorded a good portion of this incident on
her cell phone, starting when she came down the stairs. Presumab|y, her demand
that the officers leave her home, and her express refusal to consent to the search
Would have been included on this recording and could have been used to
l\/larshall’s advantage. Rodgers claims that any video evidence that she had of the
search was deleted from her cell phone before she retrieved it from the police
station. At the hearing, she admitted that there may have been a way to restore
the deleted video, but she now claims that she lost that cell phone three or four
weeks after the incident. l\iloreover, lVlarshall testified that, at the time of the
search, he did not notice that she was recording anything on her cell phone, but

she later told him that she had. Doc. #33, PagelD#208.

15

Assuming arguendo that Rodgers did tell the officers that they had to leave
and could not search the house for OJ, this has no legal effect on the
Government’s ability to use the evidence seized against Marsha/i, who, as the
Court has now found, did voluntarily consent to the search of the house. l\/larshall,
as a frequent overnight guest in Rodgers' home, clearly had a legitimate
expectation of privacy. Mihnesota v. Oison, 495 U.S. 91, 98~99 l1990). He also
had apparent authority to consent to a search of that house. Doc. #33,
Page|D##75-76. See also United Srates \/. Kimoena, 383 F.3d 1215, 1221-22
(10th Cir. 2004); United Stares v. Caidwe/i, 518 F.3d 426, 430 (6th Cir. 2008).

lVlarshall cites to United States v. Ayoub, 498 F.3d 532 (6th Cir. 2007), in
which the court held that ”[i]f a potential defendant with self interest in objecting
to the search is present and actually objects, then a third party's permission does
not suffice for a reasonable search.” fd. at 537 (citing Georgia v. Randoi,oh, 547
U.S. 103 l2006)). lVlarshall maintains that because Rodgers, a potential defendant
with self interest in objecting to the search, actually objected, then his own
consent was insufficient.

The Court disagrees. ln ii’ando/ph, the Supreme Court held that “a physically
present inhabitant's express refusal of consent to a police search is dispositive as
to him.” 547 U.S. at 122 (emphasis added). Applying Ayoub and Fi’andoi,oh to
the facts of this case, assuming arguendo that Rodgers objected to the search, the
Governrnent could not use against her any evidence that Was seized, even if

lVlarshall had consented to the search. However, because lVlarshall had a right to

16

consent to the search and, in fact, did so, Rodgers' alleged objection has no legal

effect on the Government’s ability to use against Marsha//the evidence seized on

April 2, 2018.

For the reasons set forth above, the Court OVERRULES Defendant's lVlotion

to Suppress, Doc. #26.

f_' .
perez iviarch s, 2019 41 casw- ii~§:‘*
wALTEn H. nice

UN|TED STATES D|STR|CT JUDGE

17

